Citation Nr: 0828253	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
bilateral hearing loss.  As this claim for service connection 
had been denied in a final decision in October 1996, it 
appears that the RO implicitly reopened the veteran's claim 
by addressing the merits of the claim without specifically 
finding that new and material evidence had been received.  
Before the Board may reopen a previously denied claim, 
however, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed. Cir. 1996). 


FINDINGS OF FACT

1.  By an RO rating decision dated October 1996, the 
veteran's claim for service connection for bilateral hearing 
loss was denied on the basis that there was no evidence to 
show that he had any hearing loss during service, and no 
evidence that his current right ear hearing loss disability 
was directly related to military service.

2.  Evidence received since the October 1996 rating decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence of record does not 
establish that the veteran has bilateral hearing loss that is 
etiologically related to a disease, injury, or event in 
service. 


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the veteran's 
claim for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).



2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  The medical evidence of record does not establish that 
the veteran's bilateral hearing loss disability was incurred 
in or aggravated by service, or that the disorder manifested 
itself to a compensable degree within one year from the date 
of separation from service.  U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C. F. R. §§ 3.303, 3.307, 3.309, 
and 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In essence, the Court held 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.

The Board finds that these notice requirements have been 
satisfied by a letter issued in May 2006.  In this letter, 
which was issued prior to the initial adjudication of this 
claim, the veteran was advised of the evidence needed to 
substantiate his service connection claim.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims.

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As the issue of whether new and material evidence 
has been received has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error.

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, treatment records 
from the Martinez, California, Veteran's Administration 
Medical Center (VAMC), a May 2006 VA examination report and 
the veteran's statements in support of his claim.  The 
veteran has not indentified any additional, relevant evidence 
that has not been requested or obtained, and there is no 
indication that any pertinent evidence was not received.  See 
38 U.S.C.A. § 5103A(b).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

An unappealed rating decision in October 1996 denied the 
veteran's claim for service connection for bilateral hearing 
loss.  In that decision, it was determined that based on the 
veteran's March 1969 military service separation examination 
(performed after the veteran was wounded during combat in 
Vietnam), the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies.  It was 
acknowledged that there was medical evidence of a current 
right ear hearing loss disability, but further found that 
there was no medical evidence relating that disability to 
service.

The veteran did not file a notice of disagreement after the 
October 1996 rating decision.  Therefore, the rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) 2007.

In January 2006, the veteran submitted a request to reopen 
his previously denied claim.  In support of his claim, the 
veteran submitted a statement in which he asserted that his 
bilateral hearing loss was due to acoustic trauma sustained 
during combat, along with a copy of his DD 214 showing that 
he had been awarded the Purple Heart.  (See Form 4138, 
January 2006.)  As this information relates directly to the 
issue of whether the veteran has a chronic condition that was 
incurred in or aggravated by service, and as the veteran's 
lay allegations of excessive noise exposure were not 
associated with the record at the time of the prior denial, 
the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  The claim is thus 
reopened.

Now, the Board will proceed to review the decision on the 
merits.  As noted above, the veteran received appropriate 
VCAA notice as to the underlying claim for service 
connection.  Thus, the Board finds that there is no prejudice 
in proceeding to consider his claim on the merits.

III.  Service Connection

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is clear from the evidence of record that the veteran has 
been diagnosed as currently having bilateral hearing loss.  
(See VA examination report, May 2006.)  The audiometric 
readings provided for the right ear and the speech 
recognition score for the left ear both satisfy the criteria 
of 38 C.F.R. § 3.385 for a current hearing loss disability.

VA regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Additionally, service connection for organic 
diseases of the nervous system, such as hearing loss, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§3.307(a)(3), 3.309(a) (2007).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

At the veteran's March 1967 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
35
25
15
20
5
LEFT
35
25
15
25
20

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies.

At the March 1969 service separation examination, 
audiological puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
5
0
0
--
5

Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies.

Following service, there was no medical evidence of record to 
indicate that the veteran had any hearing problems between 
1969 and 1996.  A February 2006 record from the Martinez, 
California, VAMC indicates that the veteran had a mild 
hearing loss in the right ear and a severe hearing loss in 
the left ear, status post excessive noise exposure in combat.
  
At the May 2006 VA examination, the veteran reported hearing 
loss and tinnitus and claimed service connection for these 
conditions based on reported duties during military service.  
As noted, the results of the May 2006 VA examination 
establish that the criteria for hearing loss as described 
under 38 C.F.R. §3.385 have been met for both the right and 
left ear according to VA standards.  The VA examiner further 
determined that the veteran's current hearing loss is less 
likely than not related to his military service, including 
any noise exposure in service, given his audiometric findings 
at discharge in 1969.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim.  In 
essence, although there is credible evidence of excessive 
noise exposure in service in the form of the veteran's lay 
contentions, the greater weight of the competent medical 
evidence is against finding a relationship between the 
current hearing loss disability and that in-service noise 
exposure.

In this regard, the Board has considered a statement from the 
veteran's representative, dated April 2008, which notes that 
the veteran's service records show that he received the 
Purple Heart, thus denoting combat participation.  The letter 
concludes by stating that "the veteran's contentions of in-
service noise exposure followed by hearing loss is consistent 
with the circumstances, conditions, and hardships of such 
service and there is no clear and convincing evidence in 
rebuttal to this."  Based on this letter (as well as the 
veteran's August 2006 Notice of Disagreement), it would 
appear that the veteran, by way of his representative, is 
arguing that because there is evidence that he served in 
combat, that in itself is all that is necessary to support 
his claim for service connection. 

VA regulations state that if the record demonstrates that the 
veteran engaged in combat with enemy forces, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board agrees that the veteran's lay statements are 
sufficient to establish exposure to loud noise in-service, 
and that he is entitled to the presumptions of 38 U.S.C.A. 
§ 1154(b) in establishing that exposure.  As there is no 
clear and convincing evidence to the contrary, the Board 
concludes that the veteran was certainly exposed to loud 
noise as a result of his combat duties in service.  The 
veteran has also reported experiencing tinnitus and hearing 
problems at that time, and there is no reason to doubt his 
credibility in that regard.

However, there is no medical evidence establishing the onset 
of a hearing loss disability in service.  As noted, 
audiometric testing in service did not establish the 
existence of a hearing loss disability.  Additionally, there 
is no evidence that the veteran's bilateral hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
C.F.R. §§3.307(a)(3), 3.309(a) (2007).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited an actual hearing loss disability as 
defined by VA regulations during service or within one year 
of service is not fatal to his claim.  The laws and 
regulations do not require documented in service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385....  For 
example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward 
shift in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief by the VA Secretary).  However, neither the RO nor the 
Board can exercise its own independent judgment to resolve 
medical questions, but rather, they must rely on competent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As previously noted, the only competent medical opinion of 
record as to the etiology of his current hearing loss is the 
opinion of the VA examiner who found that the disability was 
not due to excessive noise exposure in service.  The Board 
notes that the examiner clearly reviewed the claims file, and 
explicitly considered the veteran's lay description of noise 
exposure in service.  In fact, that examiner did find that 
the veteran's claimed tinnitus was related to service, based 
on the report by the veteran that he actually experienced 
symptoms of this disability in service.  Nevertheless, the 
examiner found that hearing loss was not related to service, 
and she explained that this opinion was based primarily on 
the results of audiometric testing in service.  The examiner 
did not question that the veteran was exposed to loud noises; 
rather, the examiner found that audiometric testing at 
separation was normal, thus suggesting that his current 
disability was unrelated to noise exposure in service.  As 
the examiner clearly reviewed the record, and provided a 
rationale for her opinion, the Board finds this opinion to be 
very persuasive.

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In this 
case, the third requirement is not met.  There is competent 
evidence of a current disability, and the veteran is 
certainly competent and credible to describe excessive noise 
exposure in service; however, he is not competent to offer an 
opinion relating his current hearing loss disability to that 
noise exposure.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


